                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                  No. 7:18-CR-22-B0-2


UNITED STATES OF         AMERI~~


               v.                                         ORDER TO SEAL
                                                    [DOCKET ENTRY NUMBER 186]
RAHEEM AQUNA GREEN,

                    Defendant.




        Upon Motion of Defendant, it is hereby ORDERED that Docket

Entry        Number    186   be    sealed   until    such   time   as   the     Court

determines that the aforementioned filing should be unsealed.

        so   ORDERED.    This,     ;J"day     ofM:.~ '                  2018.




                                                    ~/J~
                                                      w. Terrence    Boe
                                                     Chief U.S. District Judge
